            Case 2:20-cv-01769-JD Document 20 Filed 07/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JERMAINE COLEMAN,                                         CIVIL ACTION
               Petitioner,

                v.

 UNITED STATES OF AMERICA, and                             NO. 20-1769
 WARDEN, FDC-PHILADELPHIA,
                Respondents.

                                          ORDER

       AND NOW, this 22nd day of July, 2020, upon consideration of Petitioner’s Motion for

Reconsideration (Document No. 16, filed June 15, 2020), the Government’s Response in

Opposition to Petitioner’s Motion for Reconsideration (Document No. 17, filed June 29, 2020),

and Petitioner’s Reply Memorandum of Law in Support of Motion for Reconsideration

(Document No. 18, filed July 13, 2020), for the reasons stated in the Memorandum dated July

22, 2020, IT IS ORDERED as follows:

       1.      Petitioner’s Motion for Reconsideration (Document No. 16) is GRANTED.

       2.      This Court’s Memorandum and Order of April 30, 2020 (Document Nos. 8 & 9),

denying petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241, are

VACATED to the extent the Memorandum and Order deny petitioner’s Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2241. To the extent the Memorandum and Order dated April

30, 2020 addressed the arguments presented by petitioner under Federal Rule of Criminal

Procedure 36 and 18 U.S.C. § 3582(c)(1)(A)(i)—issues not raised in the Motion for

Reconsideration—the Memorandum and Order dated April 30, 2020 remain in place and are not

vacated.
            Case 2:20-cv-01769-JD Document 20 Filed 07/22/20 Page 2 of 2




       3.      Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(Document No. 3, filed April 3, 2020) is GRANTED.

       4.      The Bureau of Prisons shall recalculate petitioner’s sentence in accordance with

the facts and applicable law as set forth in the accompanying Memorandum dated July 22, 2020,

and award petitioner prior custody credit pursuant to 18 U.S.C. § 3585(b) for time spent in

custody from September 21, 2013 through September 4, 2015.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                                2
